DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 09/08/2020.  With entry of the concurrently filed preliminary amendment, claims 1-9 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  However, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Search Report
The references cited in the PCT international search report by the ISA/CN have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Objection – Specification
	The disclosure is objected to because of the following informalities:
	Referring to paragraphs [0024] and [0025] of the corresponding published application, it is noted that the brief description of FIG. 1 refers to “a diagram showing a structure and a … (NMR) spectrum of 3-vinyl-1-cyclooctene” and that the brief description of FIG. 2 refers to “a diagram showing a structure and a … (NMR) spectrum of 3-allyl-1-cyclooctene”.  However, as evident from the structures depicted in the respective figures, it is FIG. 2 that shows the spectrum of 3-vinyl-1-cyclooctene (not FIG. 1) whereas FIG. 1 shows the spectrum of 3-allyl-1-cyclooctene.  Similarly, in regards to paragraphs [0032] and [0035], the structure shown in formula Ia appears in FIG. 2, not FIG. 1 as stated in [0032]; and the structure shown in formula IIa appears in FIG. 1, not FIG. 2 as stated in [0035].  Clarification and appropriate correction of the specification is required.  

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 5, the recitation “concentration ratio of the cyclic olefin monomer to the catalyst is 200-4000:1” creates an indefiniteness issue as it is unclear how the ratio is to be calculated when assessing the applicability of prior art.  That is, the claim fails to specify which concentration units (e.g., weight ratio, molar ratio, volume ratio, etc.) are being expressed by the recited range of ratio values.  Clarification and appropriate correction are required. 


Claim Rejections – 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by either of Tasaka et al (US 2013/0164548 A1) (‘Tasaka’) as evidenced by Kealy (US 3306948) or Miller et al (JACS, 89(15), 3756-3761, 1967) (‘Miller’). 
Regarding Claim 8, the claim reads on 3-vinyl-cyclooctene when n = 0 in recited formula I.  Tasaka discloses 3-vinylcyclooctene as a specific example of vinyl monomer (b-1), see paragraphs [0044] and [0059] (listing 3-vinylcyclooctene among examples of cycloalkene vinyl compounds).  Kealy is cited as evidence of public possession of a synthetic method for making the 3-vinylcyclooctene explicitly disclosed by Tasaka.  See Kealy, Example 25 (col. 13).  The description in a reference of a single embodiment of broadly claimed subject matter constitutes a description of the invention for anticipation purposes.  In re Luckach, 169 USPQ 795 (CCPA 1971).  
Miller also identifies 3-vinylcyclooctene as the product of a reaction of 1,3-cyclooctadiene with ethylene, see page 3757, penultimate entry of Table 1 and first full paragraph of right-hand column.  The claimed utility as “cyclic olefin monomer,” while not recognized by Miller, is presumptively an inherent property of the disclosed species of cycloolefin encompassed by recited formula I.  Where, as here, the prior art teaches the identical chemical composition as claimed, the properties applicants disclose and/or claim are necessarily present therein.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann et al (US 2012/0225290 A1) (‘Hartmann’).  
Regarding Claim 9, Hartmann has already disclosed a synthesis method for manufacturing precisely branched polymers according to embodiments which include Ring-Opening Metathesis Polymerization using a cyclic olefin monomer; see paragraphs [0002], [0216] and [0249].  Notably, the ROMP reaction illustrated in paragraph [0249] is the same type of reaction utilized in the present invention to synthesize polyolefin materials (cf., instant Figs. 4-5).  Further, while Hartmann uses the term “precise branching control” (see, e.g., [0216]) rather “controlled degree of branching” as in claim 9, it is not seen wherein the present specification defines the latter term so as to structurally distinguish over the branched polymers synthesized by the ROMP reaction described in Hartmann.  Further, given the identity of synthesis step (“synthesizing polyolefin materials … using a cyclic olefin monomer,” per claim 9), the difference in terminology used to describe the final product cannot be seen as patentably distinguishing.  Where, as here, the only difference between the process claimed and the prior art lies in the recital of product produced, rejection over the prior art is proper, In re Sussman, 60 USPQ 538, 540 (CCPA 1944).

Allowable Subject Matter
	Claims 1-7 are deemed free of the prior art.  Claims 1-4, 6 and 7 are allowed.  Claim 5 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action. 
The closest prior art to Tasaka et al, Miller et al and Hartmann et al, discussed above, does not describe the invention of instant claim 1 or provide proper rationale to modify their respective inventions into the invention of instant claim 1.  Dependent claims 2-7 necessarily include all the limitations of parent claim 1.  
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/12-06-22





.